COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP
Jeffrey W. Herrmann, Esq.
Alex A. Pisarevsky, Esq.
Park 80 West - Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel: (201)845-9600
jwh@njlawfirm.com
Attorneys for Debtor

                      UNITED STATE BANKRUPTCY COURT
                      FOR THE DISTRICT OF NEW JERSEY

IN RE:                        X              Honorable Vincent F. Papalia
                              :              Chapter 11
                              :              Case No. 20-12093
MONSEY ONE INC.,              :
                              :
                              :              APPLICATION APPROVING
                    Debtor.   :              CONSENT ORDER
______________________________:

         I, Jeffrey W. Herrmann, Esq., hereby deposes and says:

         1.    I am a member of the firm Cohn Lifland Pearlman Herrmann & Knopf

               LLP, attorneys for debtor Monsey One Inc. (“Debtor”).

         2.    Counsel for debtor and Creditor, Interpool, Inc. aka TRAC Intermodal

               (“Creditor”) have reached an agreement under which:

               a. Debtor shall pay Creditor $31,806 in full satisfaction of all post-

                   petition invoices issued on or before January 5, 2021;

               b. Debtor shall pay Creditor $18,063 in full satisfaction of all post-

                   petition invoices issued on January 6, 2021.

               c. Debtor reserves all rights to seek reimbursement from Creditor in

                   connection with towing and report charges to chassis unit
                #TSXZ476196.

            d. Creditor has agreed to and shall vote its allowed unsecured claim in

                favor of the Plan.

            e. Other such general relief as noted in the Consent Order.

      3.    All parties agree that it is in the best interest of the parties that the Consent

            Order be approved.

      4.    I certify that the foregoing is true to the best of my knowledge and belief

            and am aware that if anything herein is willfully false, I am subject to

            punishment.

                                            COHN LIFLAND PEARLMAN
                                            HERRMANN & KNOPF LLP
                                            Attorneys for Debtor/Defendant

                                            By:     /s/Jeffrey W. Herrmann
DATED: February 24, 2021                            Jeffrey W. Herrmann, Esq.
                                                    A Member of the Firm
